IN THE SUPREME COURT OF THE STATE OF NEVADA


                  SETH AARON STOKES,                                    No. 84455
                  Appellant,
                  vs.
                  TANA A. COGAN,                                            FILED
                  Respondent.
                                                                            APR 1 5    zo2.2
                                                                           ELIZABETH A. BROWN
                                                                         CLERK 9qUi'llENIE COURT
                                                                        BY       ‘ff
                                                                              DEPUTY latit.
                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on March 30, 2022, without payment
                 of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                 a notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 7 days. The notice advised that failure to
                 comply would result in the dismissal of this appeal. To date, appellant has
                 not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BR9WN

                                                           BY:




                 cc:   Hon. Michele Mercer, District Judge, Family Court Division
                       Page Law Firm
                       Hitzke & Ferran
                       Eighth District Court Clerk
 SUPREME COURT
      Of
    NEVADA



CLERK'S ORDER

    i941 ealz
                                                                                   elna— 1132